January 18, 1923. The opinion of the Court was delivered by
This is an action for recovery of real estate. The complaint alleges that the plaintiff had title to 37 acres of land. The defendant set up three defenses: First, a general denial; second, adverse possession for 35 years and statute of limitations for 10, 20, and 30 years; also alleged that he had been in the sole and exclusive possession of the land for more than 20 years prior to the commencement of the action.
The cause was tried before Judge McIver and a jury. A motion for nonsuit was made by the defendant at the close of plaintiff's testimony, which was refused. At the *Page 91 
close of all the testimony a motion was made for a directed verdict by defendant, which was refused.
The case resulted in a verdict for plaintiff, and defendant appealed, after entry of judgment, and by 17 exceptions alleges error. The fifteenth exception was abandoned.
The exceptions relied on allege error in the charge of his Honor as to adverse possession, and no presumption of grant except as to the four ways provided for by statute, and refusal to charge the defendant's requests as asked for. We see no error as complained of. His Honor charged the law applicable to the case, clearly and correctly (let the charge be reported), and committed no error in refusing a motion for nonsuit or directed verdict as asked for. The jury found for the plaintiff, and there is ample evidence to sustain their findings.
All exceptions are overruled, and judgment affirmed.